Exhibit 99.1 Empire Resorts Appoints Gaming Industry Veteran Joseph A. D'Amato as Chief Financial Officer New CFO brings extensive Northeast and Native American gaming expertise to the Company MONTICELLO, N.Y.(BUSINESS WIRE)Empire Resorts, Inc. (NASDAQ: NYNY) today announced the appointment of Joseph A. D’Amato as the Company’s Chief Financial Officer, effective immediately. Mr. D’Amato’s appointment is the latest in a series of strategic moves by the Company to enhance its gaming operations. The Company most recently announced a $55 million investment by Kien Huat Realty III Ltd., an affiliate of Asia’s largest gaming operator. “Mr. D’Amato brings over three decades of financial management, senior accounting, and gaming operations experience to Empire Resorts. Joe will provide the Company with his broad industry experience and his particularly intimate knowledge of the Northeast gaming market,” said Joseph Bernstein, CEO of the Company. “We welcome Joe as part of the new Empire team, and look forward to a long term affiliation.” Mr. D’Amato most recently served as the Chief Executive Officer of Mount Airy Casino Resort in Pennsylvania, from 2007 to 2009, and as Chief Financial Officer of the Seneca Gaming Corporation in Western New York from 2002 to 2005 and as its Chief Operating Officer from 2005 to 2007. During his earlier career in the gaming industry, Mr.
